United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1472
Issued: December 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 8, 2007 appellant filed a timely appeal from a March 29, 2007 decision of the
Office of Workers’ Compensation Programs denying his claim for a cervical disc condition.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
cervical disc condition at C3-4 causally related to his February 4, 2005 employment injury.
FACTUAL HISTORY
On April 28, 2005 appellant, then a 49-year-old management analyst, filed an
occupational disease claim alleging that he injured his neck and arms beginning
February 4, 2005. He had to turn his head frequently to see his computer monitor and had to
extend his arm to reach his computer mouse. The Office accepted appellant’s claim for a sprain

and strain of the neck, unspecified other soft tissue injuries of the neck and myalgia and
myositis.1 On January 9, 2006 appellant asked the Office to accept a disc protrusion at C3-4 as
causally related to his February 4, 2005 employment injury.
In August 12 and October 20, 2005 magnetic resonance imaging (MRI) scans of
appellant’s cervical spine, Dr. Mark C. Lopiano, a radiologist, stated that he had a small focal
disc protrusion at C3-4.
In a report dated September 6, 2005, Dr. Robert G. Squillante, an orthopedist, stated that
appellant’s cervical MRI scan revealed a right-sided herniated disc at C3-4. He did not believe
that this disc problem was causing any of appellant’s upper extremity symptoms but might cause
neck pain. Dr. Squillante provided findings on physical examination which included reduced
cervical range of motion and some tenderness in the thoracic spine. However, appellant was
neurologically intact.
On December 21, 2005 Dr. Lee Berlad, a neurosurgeon, stated that appellant had muscle
spasms with knots in his neck. He opined that appellant had a herniated disc at C3-4 that could
explain some of his neck pain.
By decision dated January 19, 2006, the Office denied appellant’s claim for a disc
protrusion at C3-4.
In a January 19, 2006 report, Dr. Kostas J. Constantine, an attending orthopedic surgeon,
stated that he treated appellant for bilateral carpal tunnel syndrome and cubital tunnel syndrome.
He stated, “most likely,” appellant’s disc protrusion at C3-4 was causally related to his
February 2, 2005 employment injury. On July 6, 2006 Dr. Constantine stated that appellant had
no prior injuries or conditions before his February 2005 employment injury that could be
considered a contributing cause of his C3-4 herniated disc. He stated:
“From my experience, it is not unusual for a cervical strain and disc herniation to
be caused by the constant strain of repetitive activities performed in a
nonergonomic setting….
“Therefore, it is my medical opinion rendered within a reasonable degree of
medical certainty that [appellant’s] C3-4 disc herniation was a direct result of the
job activities he performed as a management analyst with the [employing
establishment] while working on a special project which involved a significant
amount of repetitive activity in a nonergonomic setting…. This job consisted of
six to seven hours of data entry per day ... at a workstation where [appellant] had
to continually turn his head to the right to look at a monitor that was off to the
side and use a keyboard that was on a desk that was higher than usual. Also, the
chair and keyboard were not ergonomically designed.”

1

Appellant has a separate claim accepted for a September 1, 2003 aggravation of displacement of a lumbar
intervertebral disc without myelopathy and a November 10, 2004 injury accepted for bilateral carpal tunnel
syndrome and bilateral cubital tunnel syndrome.

2

In reports dated January 27 and April 26, 2006, Dr. Stephanie A. Giorlando, a physiatrist,
stated that appellant had a history of performing intensive data entry work at a computer where
the setup was nonergonomic in that the keyboard was on one table and the monitor was on a
table perpendicular to the keyboard. She provided findings on physical examination.
Dr. Giorlando’s diagnoses included chronic cervicothoracic strain with marked soft tissue
tightness in a setting of a C3-4 disc protrusion.
On February 17, 2006 Dr. Michael E. Goldsmith, an orthopedic surgeon, stated that
appellant had used computer equipment during his 17-year employment. The equipment was not
ergonomically designed because he had to continually turn his head to look at a computer
monitor that was not in front of him. Dr. Goldsmith stated:
“[T]he clinical evaluation showed that [appellant] has lumbar L5-S1 degenerative
disc disease [and] cervical C3-4 disc herniation. These findings have been
demonstrated by MRI scan. The cervical disc herniation correlates to the side and
location of the pain. The etiology of both these diagnoses are often congenital,
but may be aggravated by environmental factors such as [apppellant’s] work
environment. Environments which involve heavy lifting, twisting, sitting in
[in]adequate chairs for long periods or bending often exacerbate degenerative disc
disease and result in disc herniation. Therefore, in my medical opinion[,]
[appellant’s] symptoms and diagnosis were aggravated by his work environment.”
Appellant requested a telephonic hearing that was held on May 31, 2006. By decision
dated August 4, 2006, an Office hearing representative set aside the January 19, 2006 decision
and remanded the case for further development of the medical evidence.
On February 15, 2007 the Office referred appellant, together with a statement of accepted
facts and copies of medical reports, to Dr. Robert A. Smith, a Board-certified orthopedic surgeon
and an Office referral physician, for an evaluation as to whether he had a disc protrusion or
herniation causally related to his February 4, 2005 employment injury.
In a report dated March 8, 2007, Dr. Smith reviewed a history of appellant’s condition
and provided findings on physical examination. He noted that an MRI scan in 2005 revealed a
small right-sided C3-4 disc osteophyte complex. Dr. Smith stated:
“With regard to the accepted conditions of soft tissue sprain/strain of the neck, the
clinical examination at this time is essentially normal in that regard and I would
conclude that [appellant] has long since reached maximum medical improvement
and recovered from the sprain/strain of the neck that was sustained sometime
around February 4, 2005. With regard to his complaints of diffuse myalgia,
myocytisi and soft tissue disorder, there does not appear to be any evidence of
abnormal soft tissue findings on the examination at this time and I would
conclude that those conditions have also resolved.
“The finding of the right paracentral disc protrusion at C3-4 ... [is] unrelated to
the work incident in question. I had the opportunity to review the cervical film
from October 20, 2005 and the C3-4 disc abnormality is extremely small and

3

appears to be chronic in nature and according to the record has not changed over
time, indicating [that] there was no aggravation of this finding from work
activities. The neurological examination, as well as [an] EMG study[,] show no
evidence of any radiculopathy from the neck, indicating that the C3-4 finding is
not clinically significant.
“Therefore, with regard to the accepted condition[s], I would conclude that
[appellant] is at maximum medical improvement and certainly could return to his
preinjury job as long as he has an ergonomic situation. It [is] unlikely that he
would require any further treatment related to the incident of
February 4, 2005….”
By decision dated March 29, 2007, the Office denied appellant’s claim that his C3-4 disc
condition was causally related to his February 4, 2005 employment injury on the grounds that the
weight of the medical evidence was represented by the report of Dr. Smith.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
evidence.2 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.3
ANALYSIS
The Board finds that appellant has failed to meet his burden of proof in establishing that
his C3-4 disc condition is causally related to his February 4, 2005 employment injury.
Regarding the diagnosis of appellant’s condition, the Board notes initially that the MRI
scan reported a disc protrusion at C3-4, not a disc herniation. Most of the physicians of record
offered a diagnosis of disc herniation, but offered no explanation as to how this diagnosis was
2

Michael S. Mina, 57 ECAB ___ (Docket No. 05-1763, issued February 7, 2006).

3

Gary J. Watling, 52 ECAB 278 (2001); Gloria J. McPherson, 51 ECAB 441 (2000).

4

made, given the MRI scan report of protrusion, not herniation. Dr. Squillante stated that a
cervical MRI scan revealed a herniated disc at C3-4. However, even if his diagnosis was
supported by the diagnostic testing, he did not explain how appellant’s disc problem at C3-4 was
causally related to his accepted conditions from his February 4, 2005 employment injury, a
sprain and strain of his neck, unspecified other soft tissue injuries of the neck and myalgia and
myositis. For these reasons, Dr. Squillante’s report is of diminished probative value and is not
sufficient to establish that appellant sustained a disc problem at C3-4 causally related to his
employment.
Dr. Berlad stated that appellant had a herniated disc at C3-4 that could be causing neck
pain. In addition to offering this unexplained diagnosis, his explanation as to how appellant’s
disc problem at C3-4 was causally related to his employment. For these reasons, Dr. Berlad’s
report is of diminished probative value and is not sufficient to establish that his disc problem at
C3-4 causally related to his employment.
Dr. Constantine stated that, “most likely,” appellant’s disc protrusion at C3-4 was
causally related to his February 2, 2005 employment injury. In a second report, he changed his
diagnosis to a disc herniation. Dr. Constantine opined that the disc herniation was a direct result
of appellant’s job activities which included turning his head to look at a monitor that was off to
the side and using a keyboard that was too high. His second diagnosis of a herniated disc is not
explained. Therefore, Dr. Constantine’s report is of diminished probative value. Even if he had
provided an accurate diagnosis, his opinion regarding causal relationship is speculative in that he
opined that appellant’s disc condition at C3-4 was “most likely” caused by his employment
activities. Due to these deficiencies, Dr. Constantine’s report is not sufficient to establish that
appellant had a disc problem at C3-4 causally related to factors of his employment.
Dr. Goldsmith stated that appellant’s computer equipment was not ergonomically
designed and that he had to continually turn his head to look at a computer monitor that was not
in front of him. He diagnosed a C3-4 disc herniation which could be caused or aggravated by
environmental factors such as heavy lifting, twisting, sitting in inadequate chairs for long periods
or bending. However, Dr. Goldsmith’s diagnosis of a herniated disc is contrary to the MRI scan
finding of a disc protrusion. Due to the unexplained diagnosis, his report is of diminished
probative value. Even if Dr. Goldsmith had provided an accurate diagnosis, he provided
insufficient medical rationale in support of his opinion regarding causal relationship. Therefore,
his report is not sufficient to establish that appellant sustained a disc problem at C3-4 that was
caused or aggravated by his employment.
Dr. Giorlando stated that appellant had a history of performing intensive data entry work
at a computer station where the keyboard was on one table and the monitor on a table situated
perpendicular to the keyboard. Her diagnoses included a C3-4 disc protrusion. However,
Dr. Giorlando did not opine that appellant’s disc protrusion was related to his employment. She
did not provide medical rationale explaining how the disc protrusion was causally related to his
job activities. Therefore, this report is insufficient to establish that appellant sustained a disc
protrusion at C3-4 that was caused or aggravated by his employment.
Dr. Smith reviewed a history of appellant’s condition and provided findings on physical
examination. He stated that the MRI scan findings of a disc protrusion at C3-4 was unrelated to

5

the February 4, 2005 employment injury. Dr. Smith noted that the C3-4 disc abnormality was
extremely small and appeared to be chronic in nature and had not changed over time, indicating
that there was no aggravation from work activities. Because he found that appellant’s disc
protrusion at C3-4 was not causally related to his employment, this report does not discharge
appellant’s burden of proof to establish a work-related cervical disc condition.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof in establishing that his
C3-4 disc condition is causally related to his February 4, 2005 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 29, 2007 is affirmed.
Issued: December 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

